Citation Nr: 1449348	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine prior to July 22, 2013, and in excess of 40 since.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for low back muscle spasms and assigned a 20 percent disability rating, effective May 14, 2010.  Subsequently, in a July 2013 rating decision, the RO increased the Veteran's disability rating for DJD of the lumbar spine (formerly rated as low back muscle spasm) to 40 percent, effective July 22, 2013.

The Veteran was afforded a Videoconference hearing before the undersigned Veterans Law Judge in July 2014.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

At the July 2014 hearing, the Veteran reported that he was no longer able to be a truck driver because he used a cane, had back surgery, could not sit for a long time, bouncing up and down from the truck, and the medications he was taking.  The Board interprets this statement as raising a claim for total disability rating based on individual unemployability due to a service-connected disability.  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to a TDIU while challenging the rating for DJD of the lumbar spine.  Therefore, his TDIU claim is part of the increased rating claim for DJD of the lumbar spine, and the Board has jurisdiction over these issues.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's increased rating claim for DJD of the lumbar spine and entitlement to a TDIU.

The Veteran contends that his lumbar spine disability is worse than the disability rating currently assigned.  The Veteran was last afforded a VA examination to assess his lumbar spine disability in July 2013.  At the July 2014 hearing, the Veteran reported that his back condition was worse than a couple of years ago.  Additionally, he reported that he had more pain, his legs would go out on him, and he had difficulty sleeping.  He also reported that he took pain medication for relief.  Additionally, he had difficulty with activities of daily living, such as needing a provider to assist him with dressing and putting his shoes and socks on.  He reported that he wore a back brace and used a cane.  He also used a walker when he had to go on longer walks.  Furthermore, he stated that he avoided using stairs.  

In this particular case, the July 2013 VA examination is too remote in time to address the current severity of the Veteran's service-connected lumbar spine disability, as the Veteran has reported worsening of his symptoms.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

With respect to the Veteran's TDIU claim, because adjudication of the Veteran's increased rating claim for DJD of the lumbar spine on appeal being remanded below will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disability on his employability.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Lastly, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment for his claimed condition at VA up through July 2013.  At the hearing, the Veteran reported that he was receiving VA treatment for his lumbar spine condition at Audie Murphy VA.  Additionally, he reported that he was scheduled to undergo a lumbar spine MRI.  Because it appears that there may be outstanding VA medical records dated after July 2013 that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1) The RO should obtain any of the Veteran's outstanding VA treatment records from July 2013 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.  

2) After completing the foregoing, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his lumbar spine DJD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, and/or left lower extremity radiculopathy as a result of his back disability.  

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected disabilities, to include DJD of the lumbar spine, radiculopathy of the left lower extremity, left knee tendonitis, and fracture of the left right finger.  In particular, the examiner should describe what types of employment activities would be limited because of that service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, the RO should readjudicate the Veteran's claims, to include whether a TDIU is warranted.  The RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



